Dismissed and Opinion Filed October 5, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01095-CV

 IN RE: CC FORBES, LLC, FORBES ENERGY SERVICES, LTD, FORBES ENERGY
    SERVICES DELAWARE, LLC, AND TX ENERGY SERVICES, LLC, Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-12627

                            MEMORANDUM OPINION
                         Before Justices Bridges, Myers, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court is the parties’ September 27, 2016 Amended Joint Advisory in which

they ask the Court to dismiss this original proceeding because real parties in interest no longer

wish to pursue the depositions that are the subject of this proceeding. We GRANT the parties’

request and DISMISS this original proceeding. Relators shall bear the costs of this original

proceeding, if any.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
161095F.P05